DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-25 and 27-31 are pending.
Claims 1-3, 5, 7-14, 16-22 and 28-31 (now claims 1-23) are allowed.
Claims 4, 6, 15, and 23-27 are cancelled.

Election/Restrictions
The Elected claims 1-3, 5, 7-14, 16-22 and 28-31 are allowed.  Withdrawn non-elected claims 24, 25 and 27 are hereby canceled by Examiner’s amendment.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Terminal Disclaimer
Double Patenting
The terminal disclaimer filed on March 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9926247 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The rejection of claims 1, 3, 5, 6, 9, 11, 12, 15, 18-20, 23, 28 and 29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 15-22 of U.S. Patent No. 9, 926, 247 B2 is withdrawn. The rejection of claims 2, 7, 8, 10, 14, 16-17, 21, 22, 30 and 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 15-22  of U.S. Patent No. 9, 926, 247 B2 in view of Ostgard et al. (US 6,486,366 B1), Frohning et al. (US 6,096,931); or Majerski et al. (US 7,094.932) is withdrawn.
The terminal disclaimer filed on March 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10077222 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The rejection of claims 1-3, 5-23 and 28-31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-17 of U.S. Patent No. 10, 077, 222 B2 in view of Frohning et al is withdrawn.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis D. Boone on May 23, 2022.
The application has been amended as follows: 
a)	In claim 1, line 1 delete “a C1-C3 hydroxy compound” and insert in its place “ethylene glycol”.
b)	In claim 1, line 10 delete “a C1-C3 hydroxy compound” and insert in its place “ethylene glycol”.
c)	In claim 19, line 1 delete “a C1-C3 hydroxy compound” and insert in its place “ethylene glycol”.
d) 	cancel claims 6, 15, 23-25 and 27.

Allowable Subject Matter
The rejection of claims 1-3, 5-23 and 28-31 under 35 U.S.C. 103 as being unpatentable over Frohning et al. (US 6,096,931) in view of Majerski et al. (US 7,094.932) or Ostgard et al. (US 6,486,366 B1) is withdrawn.

Claims 1-3, 5, 7-14, 16-22 and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Frohning et al. disclose a process for preparing an alcohol comprising the hydrogenation of an aldehyde in the gas phase in the presence of a hydrogenation catalyst, which includes copper-containing catalysts, on a support selected from activated carbon, aluminas, pumice, γ-Al2O3, SiO2, silica gel, kieselguhr and siliceous earths.  However, Frohning et al. fail to recognize that by reacting glycolaldehyde and at least one of glyoxal and carboxylic acid on can obtain ethylene glycol in a selectivity of 90-100% when using a Cu/C catalyst as compared to only 75-80% when using a Cu/ZnO/Al2O3 catalyst.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROSALYND A KEYS/
Primary Examiner, Art Unit 1699